             Case 2:16-cv-01340-TSZ Document 108 Filed 05/28/21 Page 1 of 18




 1                                                         THE HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 9                                          AT SEATTLE

10   CLAUDE BROWN,                               )
                                                 ) Case 2:16-cv-01340-TSZ
11                 Plaintiff,                    )
                                                 ) PLAINTIFF’S TRIAL BRIEF
12          vs.                                  )
                                                 )
13   KING COUNTY,                                )
                                                 )
14                 Defendant.                    )
                                                 )
15

16
                                         I.    INTRODUCTION
17
            This is an action regarding racial discrimination and retaliation brought by plaintiff
18
     Claude Brown under the Civil Rights Act of 1866, codified in 42 United States Code Section
19
     1981, and under the Washington Law Against Discrimination (“WLAD”), RCW 49.60. Plaintiff
20
     seeks to redress discrimination and retaliation by his employer, defendant King County.
21
            Since coming to rail in February of 2009, plaintiff was repeatedly denied promotional
22
     opportunities he was qualified for in part because of his race and also because he complained
23

     PLAINTIFF’S TRIAL BRIEF - 1                                           Civil Rights Justice Center PLLC
     No. 2:16-CV-01340-TSZ                                                      2150 N 107th Street, Suite 520
                                                                                 Seattle, Washington 98133
                                                                            (206) 557-7719 / Fax: (206) 659-0183
                Case 2:16-cv-01340-TSZ Document 108 Filed 05/28/21 Page 2 of 18




 1   both formally and informally about discrimination in the workplace. Plaintiff is accordingly

 2   seeking compensation for lost wages and benefits and emotional distress caused by defendant’s

 3   actions.

 4                                 II.   BACKGROUND AND FACTS

 5          Brown was first hired by King County Metro as a part-time transit operator in November

 6   1997. He started working full time for the department in April 2000. In February 2009, Brown

 7   began working for the King County Department of Transportation Division Rail Section, before

 8   the new light rail system was opened to the public. After additional training as a Rail Line

 9   Instructor, he trained new recruits, supervisors, managers, and anyone else seeking Rail

10   Certification on operations, safety, and department protocols.

11          Because of his work record, training, and role with Rail during its early development,

12   Brown believed that he would have an opportunity to move into a supervisory role at Rail.

13   Instead, defendant King County began promoting bus supervisors with no Rail-specific training

14   to Rail Supervisors, requiring Brown and other experienced Rail Operators to train them. Most of

15   the Rail Supervisors were Caucasian.

16                   A.    Brown is Denied Promotion in 2011.

17          In 2011, Brown applied for a Rail Supervisor in Training (RSIT) position. Several

18   employees, including Brown, were informed that they were not qualified to test for the RSIT

19   position. The reason Brown was given for this disqualification was that he had not driven a bus

20   in thirty months, despite the fact that he was attempting to test for a rail supervisory position,

21   and he had consistently been driving light rail trains over the relevant period. After protesting,

22   Brown and a handful of other minority employees were given less than 24 hours’ notice to

23   prepare for the exam. They were not given any study materials, nor were they given any

     PLAINTIFF’S TRIAL BRIEF - 2                                            Civil Rights Justice Center PLLC
     No. 2:16-CV-01340-TSZ                                                       2150 N 107th Street, Suite 520
                                                                                  Seattle, Washington 98133
                                                                             (206) 557-7719 / Fax: (206) 659-0183
             Case 2:16-cv-01340-TSZ Document 108 Filed 05/28/21 Page 3 of 18




 1   classroom preparation time, which was administered by supervisors to other candidates to help

 2   prepare for testing. Five employees including Brown, all of whom were racial minorities, wrote a

 3   letter to Transit Operations Manager Jim O’Rouke to protest the insufficient time they were

 4   given to prepare for the exam.

 5          After passing his written exam, Brown was interviewed for the RSIT position by Terry

 6   Rhoads and Amanda Nightingale, both of whom are Caucasian. Rhoads has a history of racial

 7   insensitivity and bias in favor of Caucasian employees, including having ignored complaints of

 8   racist remarks. Rhoads ignored Brown during the interview by taking a phone call, answering his

 9   door, and then having a conversation with someone who stopped by his office. Ultimately,

10   Brown was denied promotion and the position was given to Hazel Henderson, a Caucasian

11   woman who was not properly trained or qualified and did not know how to appropriately operate

12   a train. Brown spoke directly with Rhoads about the discriminatory nature of the RSIT hiring

13   process and filed a union grievance over the issue.

14          B.      Brown is Denied Promotion Twice More in 2012 and Files KCOCR
                    Complaint
15

16          In April 2012, a new RSIT position opened, and Brown again applied. He advanced to

17   the testing stage and tested for the position. During the exam, a Caucasian woman stood over

18   Brown’s desk and watched him take the test, then physically stopped him from typing as she

19   yelled for everyone to stop. Brown heard others continue typing but she did not stop them from

20   doing so. Rhoads informed Brown that no one had passed the computer test but would not show

21   Brown his score. Brown later learned that, even though he and five others had passed the test,

22   management decided to throw out the test results, disregarding them in their evaluations of

23   candidates. When Brown interviewed for the position, the same Caucasian woman who had

     PLAINTIFF’S TRIAL BRIEF - 3                                           Civil Rights Justice Center PLLC
     No. 2:16-CV-01340-TSZ                                                      2150 N 107th Street, Suite 520
                                                                                 Seattle, Washington 98133
                                                                            (206) 557-7719 / Fax: (206) 659-0183
             Case 2:16-cv-01340-TSZ Document 108 Filed 05/28/21 Page 4 of 18




 1   interfered with his exam sat in on his interview, asked questions, then left without staying for the

 2   interviews of other candidates. Rhoads told Brown she was not needed for anyone else’s

 3   interview.

 4           Brown was again denied the promotion. In the testing process, he finished fourth behind

 5   three Caucasian employees: Brian Matthews, Justin Swanson, and Rachel Price. All three were

 6   hired as Rail Supervisors in Training. Matthews was the only applicant whose qualifications

 7   were equivalent to Brown’s. Though Matthews was initially hired for the position, he quit after

 8   only a few weeks as an RSIT. Despite being contractually next in line, Brown was passed over

 9   and not hired as an RSIT.

10          In October 2012, three more RSIT positions were opened. Brown again applied for an

11   open RSIT position. In December, he was informed that he had not been selected to test or

12   interview for that position. King County employees Silvette Lee, Amanda Nightingale, Terry

13   Rhoads, and Tom Jones applied a filter to candidate applications when selecting applicants to

14   proceed to testing and interview that eliminated Brown’s application even though he met each of

15   the four required criteria to be eligible for the position. Nightingale admitted that this process

16   was not blind, and she could see the names on the applications as she reviewed and scored them

17   to determine who would proceed to the next level.

18          All three open RSIT positions were filled by external candidates, one of whom was John

19   Kwesele, a former co-worker of Brown’s who has a dark complexion and was born in Africa.

20   Kwesele had previously worked for the King County Department of Transportation but had

21   resigned because he had been turned down for promotion four times and did not see any

22   promotional opportunities within the department. He began to work as an RSIT in February 2013

23   but soon began experiencing racial discrimination, which he repeatedly complained about to

     PLAINTIFF’S TRIAL BRIEF - 4                                              Civil Rights Justice Center PLLC
     No. 2:16-CV-01340-TSZ                                                         2150 N 107th Street, Suite 520
                                                                                    Seattle, Washington 98133
                                                                               (206) 557-7719 / Fax: (206) 659-0183
              Case 2:16-cv-01340-TSZ Document 108 Filed 05/28/21 Page 5 of 18




 1   higher-ups within the department. Kwesele was ultimately fired in April 2014 without having

 2   progressed from Rail Supervisor in Training to a full supervisory position.

 3           In March 2013, Brown filed a new complaint with the King County Office of Civil

 4   Rights over being denied the RSIT position in both 2011 and 2012.

 5                      C.    Brown’s Assignment to Acting Technical Trainer is Revoked After
                        Only Eight Days
 6

 7           On June 28, 2013, Brown was appointed to an Acting Technical Trainer position by Tom

 8   Jones. Assistant Superintendent of Organizational Development and Training Amanda

 9   Nightingale was not copied on the letter that notified Brown of his new position. That same day

10   Nightingale emailed another candidate for the position, Kevin Gumke, that Brown had received

11   this assignment and Gumke would not.

12           Brown began working as an Acting Technical Trainer on July 2, 2013 over the July 4th

13   holiday weekend. On July 3, 2013, Brown’s appointment was announced in the Light Rail

14   Operations Bulletin. He was never given a working King County email address or a workstation.

15   On July 8, 2013, Nightingale returned to work from a vacation and was openly hostile to Brown.

16   She micromanaged him, was argumentative about his work hours, and eventually gave him

17   menial tasks after telling him that his work displeased her without providing him any explanation

18   or guidance. There is no written criticism of his work. On or about July 8, Nightingale sent an

19   email to co-workers including Ivette Martinez-Morales, Tom Jones, and Terry Rhoads indicating

20   that the Acting Technical Trainer position to which Brown had been assigned may not last until a

21   new permanent technical trainer was hired. On July 10, 2013, after working with Brown in his

22   new position for only two days, Nightingale told Brown that July 12, 2013 would be his final day

23   in the position.

     PLAINTIFF’S TRIAL BRIEF - 5                                             Civil Rights Justice Center PLLC
     No. 2:16-CV-01340-TSZ                                                       2150 N 107th Street, Suite 520
                                                                                  Seattle, Washington 98133
                                                                             (206) 557-7719 / Fax: (206) 659-0183
             Case 2:16-cv-01340-TSZ Document 108 Filed 05/28/21 Page 6 of 18




 1          Nightingale replaced Brown with Kevin Gumke, a Caucasian employee she had

 2   previously said would not receive the position. Nightingale later claimed that she had intended to

 3   split the temporary assignment unevenly between Brown and Gumke, with Brown completing

 4   the first eight days and Gumke the remaining two weeks. Brown had not been informed of this

 5   alleged plan, and Union Steward Chuck Miller, General Superintendent of Operations Tom

 6   Jones, Rail Manager Michael Avery and Rail Operations Chief Terry Rhoads all confirmed that

 7   they too were unaware of Nightingale’s intention to split the position until after Brown had been

 8   selected and notified that he would receive the assignment.

 9          D.      King County Office of Civil Rights finds Reasonable Cause to Believe Brown
                    was Retaliated Against in his removal from ATT
10
            On January 9, 2014, Brown again filed a complaint with the KCOCR over racial
11
     discrimination in revoking his assignment to Acting Technical Trainer. On December 4, 2015,
12
     KCOCR found reasonable cause that KCDT violated King County Fair Employment practices
13
     through retaliating against Brown by removing him from the Acting Technical Trainer position
14
     because he had previously complained about racial bias and discrimination.
15
                    E.     Brown Applies for Promotion in 2014 and is Again Denied Under The
16                  Pretext That His Application Was Incomplete.

17          In April 2014 Brown once again applied for an RSIT position. The application process

18   for this position was overseen by King County Human Resources Analyst Ivette Martinez-

19   Morales. Martinez-Morales was heavily involved in defendant’s response to Brown’s 2013

20   KCOCR complaint prior to her review of Brown’s RSIT application. She had collected

21   documents relating to Brown’s KCOCR complaint and coordinated extensively with Jim Meith,

22   who was responsible for defendant’s response. She generated and sent Meith a list of prior

23   recruitments for which Brown had applied and gathered, organized, labeled and prepared a key

     PLAINTIFF’S TRIAL BRIEF - 6                                            Civil Rights Justice Center PLLC
     No. 2:16-CV-01340-TSZ                                                       2150 N 107th Street, Suite 520
                                                                                  Seattle, Washington 98133
                                                                             (206) 557-7719 / Fax: (206) 659-0183
             Case 2:16-cv-01340-TSZ Document 108 Filed 05/28/21 Page 7 of 18




 1   for the information and documents defendant submitted in response to Brown’s KCOCR

 2   complaint.

 3           On May 19, 2014, Martinez-Morales sent Brown a letter informing him that his

 4   application materials were incomplete and that for this reason he would not be considered for the

 5   RSIT position. Brown’s 2014 application was the same as the applications he had previously

 6   submitted in 2011 and 2012, none of which had been considered incomplete. As such, on May

 7   21, 2014 Brown emailed Martinez-Morales asking to be allowed to test for the position. He did

 8   not receive a reply. He emailed again the next day, attempting to get clarification on why his

 9   application was rejected. Martinez-Morales did not reply to Brown’s phone calls or emails.

10           On June 2, 2014, having still not heard from Martinez-Morales, Brown reached out to

11   supervisors to attempt to get clarification on his RSIT application. Jones and Rhoads responded

12   that they were not involved in the decision. On June 10, 2014 Brown emailed Operations Chief

13   David Vestal copies of his correspondence with Martinez-Morales. Vestal recommended in reply

14   only that Brown contact the HR Analyst identified in the job posting, which was Martinez-

15   Morales.

16           On July 4, 2014 Brown again emailed Martinez-Morales for clarification on the rejection

17   of his application. On July 8, 2014, Martinez-Morales finally replied that she had been out of the

18   office and reiterated only that his application was incomplete, without any further clarification.

19           Brown remains a rail operator for King County Department of Transportation; he has not

20   been promoted since he began working for the Department’s Division Rail Section in February,

21   2009.

22

23

     PLAINTIFF’S TRIAL BRIEF - 7                                              Civil Rights Justice Center PLLC
     No. 2:16-CV-01340-TSZ                                                         2150 N 107th Street, Suite 520
                                                                                    Seattle, Washington 98133
                                                                               (206) 557-7719 / Fax: (206) 659-0183
             Case 2:16-cv-01340-TSZ Document 108 Filed 05/28/21 Page 8 of 18




 1                              III.   ARGUMENT AND AUTHORITY

 2          Brown is pursuing the following claims at trial: (1) that defendants violated federal and

 3   state law prohibitions against employment discrimination on the basis of race in denying him

 4   promotion to Rail Supervisor in Training between 2011 and 2014; (2) that defendants violated

 5   federal and state law prohibitions against employment discrimination on the basis of race in

 6   removing him from his Acting Technical Trainer assignment in July 2013; (3) that defendants

 7   violated federal and state law protections against retaliation by denying him promotion to Rail

 8   Supervisor in Training positions between 2012 and 2014 in whole or in part because he

 9   complained internally of racial discrimination and filed formal complaints with the King County

10   Office of Civil Rights; and (4) that defendants violated federal and state law protections against

11   retaliation by removing him from his Acting Technical Trainer assignment in whole or in part

12   because he complained internally of racial discrimination and filed formal complaints with the

13   King County Office of Civil Rights. As discussed below, there is ample evidence for a jury to

14   return a verdict in Brown’s favor on all of these claims.

15          A.      Plaintiff was Discriminated Against because of his Race in Violation of the
                    Washington Law Against Discrimination
16
            The jury will be instructed that as they consider both the discrimination and the
17
     retaliation claims, the standard of proof is that Brown’s race and/or retaliation must have been a
18
     substantial factor, rather than the “but for” factor, in defendant’s decisions to deny plaintiff
19
     promotions and remove him from his temporary duty assignment. The plaintiff may prevail by
20
     showing that the racial discrimination was "a substantial factor" motivating the employment
21
     decision even though other factors also motivated the decision. In fact, plaintiff does not need to
22
     show that he would have been promoted in the absence of defendant considering his race or his
23

     PLAINTIFF’S TRIAL BRIEF - 8                                             Civil Rights Justice Center PLLC
     No. 2:16-CV-01340-TSZ                                                        2150 N 107th Street, Suite 520
                                                                                   Seattle, Washington 98133
                                                                              (206) 557-7719 / Fax: (206) 659-0183
              Case 2:16-cv-01340-TSZ Document 108 Filed 05/28/21 Page 9 of 18




 1   protected activity.

 2            Under the WLAD, employers are prohibited from making employment decisions

 3   (including hiring or promotion decisions) based, even in part, on a protected characteristic,

 4   including race or retaliation. See Mikkelsen v. Public Util. Dist. No. 1 of Kittitas County, 189

 5   Wn.2d 516, 526 (2017). The WLAD prohibits employers from discriminating in terms or

 6   conditions of employment based on an individual’s race or opposition to any practices forbidden

 7   by this chapter. RCW 49.60.180(2)-(3), 210 (1). Based on this chapter, Brown was discriminated

 8   against. Moreover, the WLAD does not require a demonstration of intentional discrimination.

 9   Duvall v. County of Kitsap, 260 F.3d 1124 (9th Cir. 2001).

10            Concerning evidence of discrimination, Brown offers extensive testimony and supporting

11   evidentiary documents from non-white rail employees demonstrating that King County Rail

12   management have a long and storied history of tolerating racially insensitive remarks and giving

13   preferential treatment to its white employees. To counter this, King County points to non-white

14   employees who have been promoted to supervisor-in-training positions. However, only one of

15   those employees, John Kwesele, whom King County was forced to hire because of his test

16   scores, actually shares plaintiff’s race, and Kwesele never advanced to a full supervisory

17   position. Kwesele also faced numerous instances of racial discrimination on the job, including

18   racist degradation and dismissal of his complaints of racism by many of the same King County

19   agents Brown complains about, and Kwesele was eventually terminated from his position a year

20   later.

21            Despite plaintiff’s substantial experience at rail, including as a trainer tasked with

22   certifying new employees who went on to supervisory positions, his repeated applications for

23   promotion have been denied. In 2011, he and other minority candidates were given only twenty-

     PLAINTIFF’S TRIAL BRIEF - 9                                           Civil Rights Justice Center PLLC
     No. 2:16-CV-01340-TSZ                                                      2150 N 107th Street, Suite 520
                                                                                 Seattle, Washington 98133
                                                                            (206) 557-7719 / Fax: (206) 659-0183
             Case 2:16-cv-01340-TSZ Document 108 Filed 05/28/21 Page 10 of 18




 1   four hours to prepare for their skills test. In spring 2012, his skills test was interfered with and he

 2   was not hired when Brian Matthews quit, despite having more rail-specific experience and

 3   having scored better any other candidate. In fall 2012, supervisors applied a metric to scoring

 4   candidate applications that prioritized formal education over knowledge of transit operations or

 5   experience as a trainer. The scoring system relied on qualitative interpretations of an applicant’s

 6   listed job experience. Amanda Nightingale was responsible for assigning scores to applications

 7   and admits that she did not score applications blindly and could see plaintiff’s name on his

 8   application when she scored it, ultimately eliminating him from the candidate pool. Institutional

 9   racism and ill will on the part of defendant employees because of plaintiff’s consistent history of

10   complaints against the unfair treatment he encountered were clearly motivating factors in

11   defendant’s decisions to overlook the plaintiff for advancement on the job.

12          B.      Brown was Retaliated Against in Violation of the Washington Law Against
                    Discrimination
13
            The WLAD protects employees engaged in statutorily protected activity from retaliation
14
     by their employer. See RCW 49.60.210. It provides: “It is an unfair practice for any employer,
15
     employment agency, labor union, or other person to discharge, expel, or otherwise discriminate
16
     against any person because he or she has opposed any practices forbidden by this chapter, or
17
     because he or she has filed a charge, testified, or assisted in any proceeding under this chapter”.
18
            Unlike the US Supreme Court, the Washington Supreme Court has categorically declared
19
     that “[t]he application of the ‘but for’ test is deemed unfair, as a matter of policy and social
20
     justice, in reaching a just result.” Allison v. Housing Authority of the City of Seattle, 118 Wn.2d
21
     79, 93-94 (1992). Because employers rarely will reveal they are motivated by retaliation,
22
     plaintiffs ordinarily must resort to circumstantial evidence to demonstrate retaliatory purpose.
23

     PLAINTIFF’S TRIAL BRIEF - 10                                               Civil Rights Justice Center PLLC
     No. 2:16-CV-01340-TSZ                                                           2150 N 107th Street, Suite 520
                                                                                      Seattle, Washington 98133
                                                                                 (206) 557-7719 / Fax: (206) 659-0183
             Case 2:16-cv-01340-TSZ Document 108 Filed 05/28/21 Page 11 of 18




 1   Vasquez v. State, Dep't of Soc. & Health Serv., 94 Wn. App. 976, 985, 974 P.2d 348 (1999).

 2   Proximity in time between the discharge and the protected activity, as well as satisfactory work

 3   performance and evaluations prior to the discharge, are both factors that suggest retaliatory

 4   motivation. Id. at 985. To prove a causal link, the plaintiff must provide evidence that the

 5   protected activity was a substantial factor motivating the adverse action. Currier v. Northland

 6   Services, Inc., 182 Wn. App. 733, 746 (2014). “Thus, retaliation need not be the only reason or

 7   even the main reason ... but instead only be the reason that ‘tips the scales’” towards the adverse

 8   action. Id.

 9           In Brown’s case, he complained directly to Rhoads, Jones and Nightingale on multiple

10   occasions over the course of his employment that the hiring process for supervisory positions

11   was racially discriminatory. These complaints occurred in-person, in writing over email and

12   through the union grievance process, as Brown will show at trial.

13           Furthermore, Brown filed multiple formal complaints through the King County Office of

14   Civil Rights. The HR Analyst who rejected his RSIT application in 2014 worked directly on

15   defendant’s response to one such complaint. Brown can present substantial documentary

16   evidence and testimony that confirms that, contrary to Ms. Martinez-Morales’ denials in her

17   deposition, she was in fact well aware of his KCOCR complaint of racial discrimination before

18   her review of his RSIT application. Martinez-Morales’ mindset in automatically rejecting

19   Brown’s application with no opportunity for him to supply the allegedly missing information or

20   take the skills test qualifying candidates for advancement is for the jury to decide, and Brown

21   believes that given the fact pattern at hand, they will find in his favor that his formal and

22   informal complaints of racial discrimination ‘tipped the scales’ in King County’s repeated

23   rejections of his applications for promotion.

     PLAINTIFF’S TRIAL BRIEF - 11                                            Civil Rights Justice Center PLLC
     No. 2:16-CV-01340-TSZ                                                        2150 N 107th Street, Suite 520
                                                                                   Seattle, Washington 98133
                                                                              (206) 557-7719 / Fax: (206) 659-0183
             Case 2:16-cv-01340-TSZ Document 108 Filed 05/28/21 Page 12 of 18




 1          C.      Evidence Demonstrating a Pattern of Racial Discrimination and Retaliation
                    by the Testimony of Other Employees is Admissible to Show Intent to
 2                  Discriminate by Defendants.

 3          It is well settled that federal courts admit both direct and circumstantial evidence of

 4   discrimination to prove discrimination against a plaintiff on a specific occasion.                      Int’l

 5   Brotherhood of Teamsters v. United States, 431 U.S. 324, 358, n.44, (1977); see also, United

 6   States Postal Serv. Bd. of Governors v. Aikens, 460 U.S. 711, 714-17 (1983). In ruling that this

 7   Court improperly excluded co-worker testimony regarding racial discrimination occurring at

 8   Amtrak in Morgan v. Nat’l R.R. Passenger Corp., 232 F.3d 1008 (9th Cir. 2000) (reversed on

 9   other grounds by National Railroad Passenger Corporation v. Morgan, 536 U.S. 101 (2002)),

10   the Ninth Circuit stated:

11                  We note that one of the main issues in a hostile environment or
                    discrimination case is the pervasiveness of the conduct at issue. In
12                  this case, the district court excluded significant pieces of
                    information regarding such environment, specifically portions of
13                  [Plaintiff] Morgan and Fontaine’s testimony and the whole of
                    George’s testimony.        This testimony went to the overall
14                  environment at the Yard. 232 F.3d 1008, 1017-18 (9th Cir. 2000)
                    (citing Heyne v. Caruso, 69 F.3d 1475, 1479 (9th Cir. 1995), and
15                  Spulak v. K Mart Corp., 894 F.2d 1150, 1156 (10th Cir. 1990)).

16          In considering these evidentiary issues, the Ninth Circuit has commented that a plaintiff

17   in a discrimination suit faces the difficult task of proving the employer’s intent or state of mind.

18   Sophisticated employers rarely admit an illegal intent and, as one court has noted, “because it is

19   so easy to concoct a plausible reason for [an adverse employment action] . . . [a] plaintiff's ability

20   to prove discrimination indirectly, circumstantially, must not be crippled by evidentiary rulings

21   that keep out probative evidence because of crabbed notions of relevance or excessive mistrust of

22   juries.” Estes v. Dick Smith Ford, Inc., 856 F.2d 1097, 1103 (8th Cir. 1988) (cited with approval

23   in Heyne, 69 F.3d at 1480).

     PLAINTIFF’S TRIAL BRIEF - 12                                              Civil Rights Justice Center PLLC
     No. 2:16-CV-01340-TSZ                                                          2150 N 107th Street, Suite 520
                                                                                     Seattle, Washington 98133
                                                                                (206) 557-7719 / Fax: (206) 659-0183
            Case 2:16-cv-01340-TSZ Document 108 Filed 05/28/21 Page 13 of 18




 1          Given the difficulty in proving an employer’s unstated motive, courts give latitude to a

 2   plaintiff who relies on circumstantial evidence. In Estes, the court of appeals found reversible

 3   error from the exclusion of the other employees who also perceived discrimination. The Estes

 4   court observed that a wholesale exclusion of such evidence “can be especially damaging in

 5   employment discrimination cases, in which plaintiffs must face the difficult task of persuading

 6   the fact-finder to disbelieve an employer's account of its own motives.” 856 F.2d at 1103.

 7                  [C]ircumstantial proof of discrimination typically includes
                    unflattering testimony about the employer's history and work
 8                  practices—evidence which in other kinds of cases may well
                    unfairly prejudice the jury against the defendant. In discrimination
 9                  cases, however, such background evidence may be critical for the
                    jury's assessment of whether a given employer was more likely
10                  than not to have acted from an unlawful motive. Id.

11          The Ninth Circuit relied on Estes in the seminal case of Heyne v. Caruso, 69 F.3d 1475

12   (9th Cir. 1995). which remains the leading Ninth Circuit case on this issue. In Heyne, the court

13   reversed exclusion of other employees who were offered to testify that they also experienced

14   discrimination (and harassment) while working for the employer-defendant. The Heyne court

15   recognized that “an employer's conduct tending to demonstrate hostility towards a certain group

16   is both relevant and admissible.” Id., 69 F.3d at 1479. The court observed that although the

17   employer's alleged unlawful action toward other female employees could not be used by the

18   plaintiff to prove that bad character in general, it was admissible to prove his motive or intent in

19   discharging the plaintiff. If the plaintiff could show that the employer sexually harassed other

20   employees, such evidence would be relative and probative of his general disrespect and sexual

21   objectification of his female employees, and such an attitude is relevant to the issue of his motive

22   for firing the plaintiff. Id. at 1480. The probative value of the evidence is especially high

23   because of the difficulty of proving the employer's state of mind, and one of the main issues in a

     PLAINTIFF’S TRIAL BRIEF - 13                                             Civil Rights Justice Center PLLC
     No. 2:16-CV-01340-TSZ                                                         2150 N 107th Street, Suite 520
                                                                                    Seattle, Washington 98133
                                                                               (206) 557-7719 / Fax: (206) 659-0183
             Case 2:16-cv-01340-TSZ Document 108 Filed 05/28/21 Page 14 of 18




 1   hostile environment or discrimination claim is the pervasiveness of the conduct at issue. The

 2   Heyne decision referenced other court decisions, and extensively cited Estes, in reaching its

 3   result. Id. at 1479-80 (also citing EEOC v. Farmer Bros. Co., 31 F.3d 891, 897-98 (1994)

 4   (attitude of hostility toward women relevant to motive of gender discrimination in discharging

 5   female employee)).

 6          The U.S. Supreme Court rejected a Tenth Circuit ruling that evidence of other acts of

 7   discrimination should be categorically rejected. Sprint/United Mgmt. Co. v. Mendelsohn, 552

 8   U.S. 379 (2008).     The Court framed the issue on appeal as follows: “[W]hether, in an

 9   employment discrimination action, the Federal Rules of Evidence require admission of testimony

10   by nonparties alleging discrimination at the hands of persons who played no role in the adverse

11   employment decision challenged by the plaintiff.” Id. at 1140. The Court's answer was that

12   admissibility depends on a number of factors, “including how closely related the evidence is to

13   the plaintiff's circumstances and theory of the case.”

14          Federal courts have long recognized that, in the civil employment context, evidence of

15   employer treatment of other employees may be admissible to show motive or intent for

16   harassment or discharge; it is not impermissible character evidence. See, e.g., Spulak v. K Mart

17   Corp., 894 F.2d 1150, 1156 (10th Cir. 1990) (age discrimination); Coletti v. Cudd Pressure

18   Control, 165 F.3d 767, 776-77 (10th Cir. 1999) (retaliation); Heyne v. Caruso, 69 F.3d 1475,

19   1479-80 (9th Cir. 1995) (sexual harassment); Ansell v. Green Acres Contracting Co., 347 F.3d

20   515, 523-24 (3d Cir. 2003) (evidence of favorable treatment of person in same class).

21          Washington case law similarly supports the inclusion of circumstantial evidence in

22   employment discrimination cases. While King County may complain that some of the

23   information provided here, particularly about the racial discrimination Brown’s coworkers

     PLAINTIFF’S TRIAL BRIEF - 14                                           Civil Rights Justice Center PLLC
     No. 2:16-CV-01340-TSZ                                                      2150 N 107th Street, Suite 520
                                                                                 Seattle, Washington 98133
                                                                            (206) 557-7719 / Fax: (206) 659-0183
             Case 2:16-cv-01340-TSZ Document 108 Filed 05/28/21 Page 15 of 18




 1   endured, is inadmissible “hearsay”, plaintiff does not agree with such assertions. See Lamon v.

 2   McDonnell Douglas Corp., 91 Wn. 2d 345, 352, 855 P.2d 1346 (1979); Mithoug v. Apollo Radio

 3   of Spokane, 128 Wn. 2d 460, 463, 900 P.2d 261 (1996). Hearsay is often an improper objection

 4   in employment discrimination cases because the relevant inquiry is the employer's state of mind.

 5   See Hollingsworth v. Washington Mutual, 37 Wn. App. 386, 681 P.2d 845 (1984). Further,

 6   naturally the existence of derogatory conduct and comments within the work environment are

 7   directly relevant to plaintiff's emotional damages and the impact of such an environment on the

 8   employee when assessing whether or not the employment under the totality of the circumstances

 9   was sufficiently “hostile” to be actionable. See Henderson v. Tyrrell, 80 Wn. App. 592, 620,

10   910 P.2d522 (1996) (Under “statement” if offered to show the effect on the listener regardless of

11   the truth is not hearsay if the listener's state of mind is relative to some material fact); see

12   also MacDonald v. Korum Ford, 80 Wn. App. 877, 885-86, 92 P.2d 1052 (1996) (Workplace

13   conduct is measured by both the subjective and objective tests in light of the totality of the

14   circumstances); see also Robel v. Roundup Corp., 103 Wn. App. 75, 86, 10 P.3d 1104 (2002),

15   aff'd in part and rev'd in part, Robel v. Roundup Corp., 148 Wn. 2d 35, 59 P.3d 611 (2002)

16   (When a decision-making process is used and where individuals rely on input from another, if

17   there is any discriminatory animus in that process, liability may attach).

18          In the present case, evidence of defendant’s general treatment of other employees of

19   color, as well as evidence of retaliation for filing racial complaints, must be admitted as part of

20   establishing defendant’s motive or intent of racial harassment and discrimination toward

21   plaintiff. Further, admitting evidence of discrimination and harassment of other employees at the

22   employer’s workplace will not unfairly prejudice defendant.

23

     PLAINTIFF’S TRIAL BRIEF - 15                                             Civil Rights Justice Center PLLC
     No. 2:16-CV-01340-TSZ                                                            2150 N 107th Street, Suite 520
                                                                                       Seattle, Washington 98133
                                                                                  (206) 557-7719 / Fax: (206) 659-0183
            Case 2:16-cv-01340-TSZ Document 108 Filed 05/28/21 Page 16 of 18




 1          D.       Plaintiff is entitled to an award of damages and attorneys’ fees

 2          Compensatory damages may include emotional distress and humiliation as well as out-of-

 3   pocket costs.

 4          Plaintiff is similarly entitled to compensatory and punitive damages under the WLAD.

 5   Plaintiff will testify about his damages, including the difference in pay he would have received

 6   had he been rightfully granted the promotion he was unlawfully denied. As to the claim for

 7   emotional harm damages, plaintiff will testify about non-medical damages. Medical testimony is

 8   not required to obtain noneconomic damages under the WLAD: “‘The plaintiff, once having

 9   proved discrimination, is only required to offer proof of actual anguish or emotional distress in

10   order have those damages included in recoverable costs pursuant to RCW 49.60.’” Bunch v. King

11   Cnty. Dep't of Youth Servs., 155 Wn.2d 165, 180, 116 P.3d 381 (2005) (quoting Dean v.

12   Municipality of Metro. Seattle–Metro, 104 Wn.2d 627, 641, 708 P.2d 393 (1985)). The Supreme

13   Court has held that, “[t]he distress need not be severe” for the plaintiff to recover and that “the

14   evidence of emotional distress is limited, but it is sufficient to support an award of noneconomic

15   damages. Bunch testified that he was overwhelmed by the discrimination, and that he was

16   depressed and angry.” Id. The Court noted that “he had to explain to his family why he was

17   fired” and “all of these facts provide a basis from which the jury could infer emotional distress.”

18   Id. $260,000 in noneconomic compensatory damages were awarded to Bunch without medical

19   testimony or records, as affirmed by the Court. Id. Compensatory damages may include such

20   injuries as “personal humiliation, mental anguish, and suffering.” Memphis Community School

21   Dist. v. Stachura, 477 U.S. 299 (1986) (quoting Gertz v. Robert Welch, Inc., 418 U.S. 323, 350,

22   (1974)).

23

     PLAINTIFF’S TRIAL BRIEF - 16                                            Civil Rights Justice Center PLLC
     No. 2:16-CV-01340-TSZ                                                        2150 N 107th Street, Suite 520
                                                                                   Seattle, Washington 98133
                                                                              (206) 557-7719 / Fax: (206) 659-0183
            Case 2:16-cv-01340-TSZ Document 108 Filed 05/28/21 Page 17 of 18




 1          Defendant caused plaintiff to suffer humiliation, mental anguish, anxiety, mortification,

 2   loss of good health, and emotional and physical distress for which damages will be sought.

 3                                           CONCLUSION

 4          For the foregoing reasons, plaintiff asks this Court to enter a judgment in his favor and

 5   award meaningful damages to remedy the harm defendant has caused him.

 6

 7   DATED: This 28th day of May, 2021.

 8                                                    CIVIL RIGHTS JUSTICE CENTER, PLLC

 9                                                     /s/ Darryl Parker_______________________
                                                       Darryl Parker, WSBA #30770
10                                                     Attorney for Plaintiff

11

12

13

14

15

16

17

18

19

20

21

22

23

     PLAINTIFF’S TRIAL BRIEF - 17                                            Civil Rights Justice Center PLLC
     No. 2:16-CV-01340-TSZ                                                        2150 N 107th Street, Suite 520
                                                                                   Seattle, Washington 98133
                                                                              (206) 557-7719 / Fax: (206) 659-0183
            Case 2:16-cv-01340-TSZ Document 108 Filed 05/28/21 Page 18 of 18




 1                                   CERTIFICATE OF SERVICE

 2          I, Krithi Basu, under penalty of perjury under the laws of the State of Washington,

 3   declare as follows:

 4          I am a legal assistant at the Civil Rights Justice Center, PLLC, and am over the age of 18.

 5   On the date in the manner indicated below, I caused the foregoing PLAINTIFF’S TRIAL BRIEF

 6   and this CERTIFICATE OF SERVICE to be electronically filed with the Clerk of the Court

 7   using CM/ECF system which will send notification of the filing to all counsel of record.

 8

 9

10   DATED this 28th day of May, 2021, at Seattle, Washington.

11

12                                                              _/s/ Krithi Basu__________________
                                                                 Krithi Basu, Legal Assistant
13

14

15

16

17

18

19

20

21

22

23

     PLAINTIFF’S TRIAL BRIEF - 18                                           Civil Rights Justice Center PLLC
     No. 2:16-CV-01340-TSZ                                                       2150 N 107th Street, Suite 520
                                                                                  Seattle, Washington 98133
                                                                             (206) 557-7719 / Fax: (206) 659-0183
